The opinion of the court was delivered by
Horton, C. J.:
This is an attempted appeal from a conviction under an information charging the appellant with, burglariously breaking and entering a dwelling house in the day-time, with intent to commit larceny. The verdict was, guilty of burglary in the third degree as charged in the information. The appellant was sentenced to be confined at hard labor in the penitentiary of the state for the period of two years from December 1, 1886, and judgment was also rendered against him for all the costs of the prosecution.
It is alleged that various exceptions were taken to the instructions given and refused, and it is also urged that the verdict is contrary to the evidence. A preliminary question is raised by the state. It insists that as no certified transcript of all the record is filed here, there is nothing for us to ex*624amine and act upon. The-point is well taken. The certificate of the clerk is as follows:
“State oe Kansas, Maeion County, ss. — I, the undersigned clerk of the district court iu and for said county and state, do hereby cer.tify that the hereunto attached is a true and correct copy of a transcript of evidence now on file and of record in the office of the district clerk in and for the county aforesaid. Witness my hand and official seal, this 27th day of December, 1886.
[Seal.] C. F. Beoadee, Clerh District Court.
By W. F. Watson, DeputyP
A criminal case is brought to this court only in the manner prescribed by statute. When a defendant in a criminal case appeals, he must file Avith the clerk of this court a transcript of the proceedings and record of the trial court, properly certified by the clerk thereof; hence a transcript of the evidence only, is insufficient. (Lauer v. Livings, 24 Kas. 273; The State v. Lund, 28 id. 281; In re Chambers, 30 id. 450; The State v. Nickerson, 30 id. 545.)
The case will be dismissed.
All the Justices concurring.